Filed 2/11/16
                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                        DIVISION TWO




In re BROOKS LOVETON et al.                            A142096

        on Habeas Corpus.                              (Contra Costa County Super. Ct.
                                                       Nos. 5-140055-5, 5-140056-3,
                                                       5-140057-1, 1-152851-2, 1-162831-2
                                                       1-160439-6, 5-122098-7, 2-314280-9)


        This case involves the transfer of defendants who have been found mentally
incompetent to stand trial (IST) to the Department of State Hospitals (DSH or
Department) for treatment. Penal Code section 13701 sets forth the required procedure
for making this transfer. Here, the Contra Costa County Public Defender represented six
IST defendants (collectively petitioners) in a consolidated action arising from individual
petitions for writ of habeas corpus (writ petitions), in which petitioners requested that the
trial court order DSH to admit IST defendants from Contra Costa County to DSH-Napa
within four weeks after a trial court makes an order of commitment. The trial court
ultimately granted relief, but ordered that such admissions must take place within 60
days, not four weeks, of the commitment order.
        DSH now appeals from the trial court’s standing order, contending the order (1) is
inconsistent with section 1370; (2) undermines DSH’s ability to carry out its statutory
duties under section 1370, causing disruption and public harm, and subjecting DSH to
potential equal protection and due process claims; and (3) circumvents established habeas

        1
            All further statutory references are to the Penal Code unless otherwise indicated.


                                                1
procedures. Petitioners, again represented by the Contra Costa County Public Defender,
cross-appeal from the order, arguing that the trial court should have ordered a time limit
of 30 days, not 60 days, between the trial court’s commitment order and DSH-Napa’s
admission of IST defendants.
       During the pendency of this appeal, the Legislature made statutory changes related
to the placement of IST defendants. Because we conclude those changes do not
materially affect the applicability of the standing order in the particular circumstances of
this case, we shall affirm the order and remand the matter to the trial court with directions
to modify the order as necessary to conform to the new statutory provisions.
                                      BACKGROUND
Statutory Background
       A person cannot be tried or sentenced while mentally incompetent. (§ 1367, subd.
(a).) A defendant is deemed mentally incompetent “if, as a result of mental disorder or
developmental disability, the defendant is unable to understand the nature of the criminal
proceedings or to assist counsel in the conduct of a defense in a rational manner.” (Ibid.)
Pursuant to section 1368, if, at any time prior to judgment in a criminal action, a doubt
arises as to the defendant’s mental competence, the court shall order a hearing to
determine the defendant’s competence. (§ 1368.) If, after a hearing, the defendant is
found mentally competent, the criminal process shall resume. (§ 1370, subd. (a)(1)(A).)
       If, however, the defendant is found IST, the criminal process shall be suspended
until the defendant becomes mentally competent. (§ 1370, subd. (a)(1)(B).) “In the
meantime, the court shall order that the mentally incompetent defendant be delivered by
the sheriff to a state hospital . . . as directed by the State Department of State Hospitals,”
or to an approved and available treatment facility “that will promote the defendant’s
speedy restoration to mental competence,” unless the court orders the defendant placed
on outpatient status. (§ 1370, subd. (a)(1)(B)(i).)
       When the court orders the defendant’s commitment, it is required to provide a
packet of documents (the 1370 packet) that, prior to admission of the defendant to DSH
or another treatment facility, must include copies of the following: the commitment


                                               2
order, a computation of the defendant’s maximum term of commitment, a computation of
the amount of credit for time served, criminal history information, arrest reports, court-
ordered psychiatric examination or evaluation reports, a placement recommendation
report, records of any finding of mental incompetence arising out of a charge of an
offense specified in section 290, and medical records. (§ 1370, subd. (a)(3).)
       After the defendant has been admitted to a state hospital, an interim report on his
or her restoration to competence is required: “Within 90 days of a commitment made
pursuant to subdivision (a), the medical director of the state hospital or other treatment
facility to which the defendant is confined shall make a written report to the court and the
community program director for the county or region of commitment, or a designee,
concerning the defendant’s progress toward recovery of mental competence . . . .”
(§ 1370, subd. (b)(1).)
       After the trial court issued its standing order in this case, Assembly Bill No. 1468,
a budget bill related to public safety, amended section 1370 and related statutes in ways
that potentially affect the timing of IST defendants’ transfers to a state hospital. (Stats.
2014, ch. 26 (2014-2014 Reg. Sess.), § 25, eff. June 20, 2014.)2 Under former section
1370, the trial court chose the state hospital to which an IST defendant would be
committed. (Former § 1370, subd. (a)(5).) Under the new version of section 1370, the
       2
         The Legislative Counsel’s Digest summarized the proposed amendments to
section 1370: “This bill would repeal the provision requiring the court to select the state
hospital in accordance with the policies established by [DSH] when directing that the
defendant be confined in a state hospital. The bill would instead require, prior to
admission to [DSH], [DSH] to evaluate each patient committed pursuant to specified
provisions of law to determine the placement of the patient to the appropriate state
hospital. The bill would also require a court that orders that a defendant be committed to
[DSH] or other public or private treatment facility to provide copies of any medical
records with the [1370 packet] prior to admission of the defendant to [DSH] or other
treatment facility where the defendant is to be committed. The bill would require the
department to utilize specified documents, including those described [in former section
1370, subdivision (a)(3] and any medical records, to make the appropriate
placement. . . .” (Legis. Counsel’s Dig., Assem. Bill No. 1468, Stats. 2014, ch. 26.)
       We shall discuss the effect of these statutory amendments on the present case in
part VI., post.


                                              3
court commits the defendant to DSH, which then selects the state hospital to which the
IST defendant is to be admitted. (§ 1370, subd. (a)(5).) Under amended Welfare and
Institutions Code section 7228, prior to admission, DSH “shall evaluate each patient
committed pursuant to [section 1370] to determine the placement of the patient to the
appropriate state hospital,” utilizing the documents provided pursuant to section 1370,
subdivision (b), to make the appropriate placement. In addition, amended section 1370,
subdivision (a)(3), now requires that the 1370 packet be sent to DSH prior to the IST
defendant’s admission, rather than with the defendant. (Compare former § 1370, subd.
(a)(3).) The packet now must also include the defendant’s medical records. (§ 1370,
subd. (a)(3)(I).)3
Factual and Procedural Background
       In October, November, and December, 2013, the trial court issued a series of
orders to show cause based on DSH’s alleged failure to admit petitioners—all of whom
are IST defendants—to a state hospital in a timely manner, pursuant to section 1370.



       3
         Other more recent and pending amendments to section 1370 do not directly
affect our resolution of the issues raised in this appeal. (See Stats. 2014, ch. 733 (Assem.
Bill No. 2186), § 1, eff. Jan 1. 2015 [changes related to involuntary administration of
antipsychotic drugs]; Stats. 2014, ch. 742 (Assem. Bill No. 2626), § 1, eff. Jan. 1, 2015
[if 90-day report indicates no substantial likelihood that IST defendant will regain mental
competence in foreseeable future, committing court must order defendant to be returned
to court no later than 10 days following receipt of report]; Stats. 2014, ch. 759 (Sen. Bill
No. 1412), § 7.3, eff. Jan. 1, 2015 [related to incompetent defendants on probation,
mandatory supervision, postrelease community supervision, or parole; involuntary
administration of medication; and defendants who have no substantial likelihood of
regaining mental competence in foreseeable future]; Stats. 2015, ch. 26 (Sen. Bill No.
85), § 30, eff. June 24, 2015 [regarding fiscal and other responsibilities of DSH and
county where county jail is used as a treatment facility for IST defendants, and new
responsibilities for DSH related to pilot enhanced treatment programs for mentally
disordered persons ]; Stats. 2015, ch. 260 (Sen. Bill No. 453), § 1, eff. Jan. 1, 2016
[related to psychiatrist’s examination of patients for purposes of seeking involuntary
medication]; see also Assem. Bill No. 112 (2015-2016 Reg. Sess.), June 17, 2015
[regarding proposed addition of section 1370.6, related to reimbursement by DSH for IST
defendants treated at county jails or community-based treatment facilities].)


                                             4
      The six petitioners include Brooks Loveton, who was found incompetent to stand
trial on July 30, 2013, and was committed to DSH on November 6, 2013. On December
11, 2013, the trial court issued an order to show cause (OSC) to DSH-Napa for failing to
admit Loveton, who was ultimately admitted to DSH-Napa on January 21, 2014, 75 days
after the date of commitment.
      William Smith was found incompetent to stand trial on August 20, 2013, and was
committed to DSH on September 26, 2013. On October 23, 2013, the trial court issued
and OSC to DSH-Napa for failing to admit Smith, who was admitted to DSH-Atascadero
on November 26, 2013, 61 days after commitment.
      Victor Calderon was found incompetent to stand trial on August 27, 2013, and was
committed to DSH on September 24, 2013. On October 28, 2013, the trial court issued
an OSC to DSH-Napa for failing to admit Calderon, who was admitted to DSH-Napa on
December 19, 2013, 85 days after commitment.
      Asia Isola was found incompetent to stand trial on December 11, 2012, and was
committed to DSH on October 8, 2013. On November 5, 2013, the trial court issued an
OSC to DSH-Napa for failing to admit Isola, who was admitted to DSH-Napa on or about
December 24, 2013, some 77 days after commitment.
      Lawrence Payton was found incompetent to stand trial on September 3, 2013, and
was committed to DSH on October 1, 2013. On November 5, 2013, the trial court issued
an OSC to DSH-Napa for failing to admit Payton, who was admitted to DSH-Napa on or
about December 12, 2013, approximately 72 days after commitment.
      Jose Navarro was found incompetent to stand trial on November 19, 2013, and
was committed to DSH on December 17, 2013. Navarro was admitted to DSH-Napa on
March 12, 2014, 86 days after commitment.
      On January 9, 2014, Loveton, Calderon, and Smith filed separate writ petitions,
requesting that the court direct the Contra Costa County sheriff to immediately transfer
them to an appropriate mental health facility or release them from custody. On February
25, 2014, Loveton, Calderon, and Smith filed a supplemental writ petition, requesting a
prospective order requiring that all defendants in Contra Costa County committed to the


                                            5
state hospital pursuant to section 1370, to be transported to the hospital no more than four
weeks from the date of commitment. The court subsequently deemed Isola, Navarro, and
Payton to be intervening parties in the action.
       Two witnesses testified during the first day of evidentiary hearings, on January 10,
2014, regarding then-current admissions procedures for IST defendants at DSH-Napa.4
Diane Mond, a registered nurse who supervised admission of IST defendants, testified
that DSH-Napa screens patients from 39 counties in California, including Contra Costa
County. Because it is a hospital for low to medium security risk patients, it pre-screens
patients before commitment for escape risk, using a pre-screening packet provided by
Contra Costa County’s Conditional Release Program (CONREP). After screening for
escape risk, DSH-Napa makes a recommendation to CONREP regarding placement.
CONREP then submits DSH-Napa’s recommendation to the trial court, and the trial court
commits the patient to one of DSH’s four hospitals: DSH-Napa, DSH-Atascadero, DSH-
Metropolitan, or DSH-Patton.
       If the patient is committed to DSH-Napa, the hospital receives the 1370 packet
from the court, which should contain a commitment order; a list of the pending charges,
maximum term of commitment, and time served; a summary of the patient’s criminal
history; arrest reports; psychiatric examination reports; and the CONREP placement
recommendation report. Medical treatment information is also required, and must be
received either as part of the 1370 packet or before the packet arrives.5 After the packet
is checked for completeness and accuracy, it is passed on to the admissions suite.
       DSH-Napa is statutorily precluded from having more than 980 patients—including
both IST defendants and other patients—in its secured treatment area. (See Welf. & Inst.
Code, § 7200.06.) The hospital generally has an IST waiting list of about one hundred


       4
      The evidentiary hearing in this case took place before section 1370’s
amendment, as discussed, in part I. of the Background, ante.
       5
          During the second day of the evidentiary hearing, on March 14, 2014, Mond
testified that DSH-Napa also requests current medical information right before the patient
is admitted, to ensure a continuum of care.


                                             6
patients, and can only admit new patients as current patients are discharged back to the
county as competent. Only about 7 to 10 beds a week open up for new patients, so
patients are waiting over 60 days from receipt of the 1370 packet for a bed. Patients are
placed on the waiting list based on when their packets are complete. In addition, several
counties have placed deadlines requiring that a patient be admitted by a certain date. At
the time of the hearing, DSH-Napa was unable to meet those deadlines. However,
patients from counties with standing orders are moved to the top of the admission list.
       Dr. Patricia Tyler, chief psychiatrist and medical director at DSH-Napa, testified
that, while bed capacity at the hospital has not increased at all in recent years, the number
of patients admitted as IST defendants has increased. In 2011, DSH-Napa admitted 391
IST defendants; in 2012, it admitted 491 IST defendants; and, in 2013, she expected
admission of 527 IST defendants. In an effort to reduce the wait time for new patients,
DSH-Napa had developed a process for screening people upon their arrival at the hospital
to determine how close to competency they are, whether language or cognitive problems
are involved, and whether they are malingering. It also has a specialized group of
psychiatrists and psychologists who are skilled at identifying malingers who write the 90-
day interim reports that are required under section 1370. Over a two-year period, with
these and other changes, DSH-Napa had been able to decrease the average length of stay
from 180 days to 60 days.
       Dr. Tyler explained that receipt of a patient’s medical records is required for a
1370 packet to be considered complete, under the hospital’s accrediting standards, federal
regulations, and community standards. The reason for this requirement is that the
receiving facility needs to prearrange any required medical interventions, such as cancer
medication or dialysis, to ensure continuity of care and patient safety.
       Dr. Tyler believed that psychiatric treatment in the jails, which generally consists
of medication and monthly checkups only, is often inadequate to meet IST patients’
needs. At DSH-Napa, patients receive the individualized treatment that they need. They
also have recreational groups, which, while not necessary to be restored to mental
competency, are necessary to provide quality of life.


                                              7
       At the time of the hearing, the time between IST defendants’ commitment date or
completion of the 1370 packet and the date of admission was approximately four months
for women and 60 days for men. The wait time for IST defendants from Sacramento was
shorter.
       At the continued evidentiary hearing, which took place on March 14, 2014, Diane
Mond, recalled as a witness, testified about waitlists at the state hospitals. Occasionally,
IST defendants who have been outpatients have to be placed at DSH-Napa on an
emergency basis, in which case, they have priority over people on the waitlist. Also,
DSH-Napa refers patients on the waitlist to other state hospitals when those hospitals
have beds available. For example, Mond had just learned that DSH-Atascadero had 10
beds available. This was the first time in a year and a half that DSH-Atascadero was able
to take patients from DSH-Napa’s waitlist. Currently, Patton had a waitlist of “a couple
of hundred.” Mond did not know the exact waitlist numbers for Metropolitan; it had
“some” wait time for females, but a shorter waitlist for males than DSH-Napa. The
current waitlist at DSH-Napa for patients with complete packets included about 80 males
and about 16 females. Wait time to DSH-Napa varied from county to county and even
within a county, with patients with OSCs gaining admission sooner.6 In its IST program,
DSH-Napa had dedicated units with 230 IST beds allocated for males and 20 beds
allocated for females.7
       Additional testimony at the March 14, 2014 hearing included that of Martinez
Superior Court Manager Shelley Hasson, who testified that the court sends 1370 packets
to DSH-Napa within 48 hours of receipt of the order to prepare the packet. The packets
       6
        For example petitioner Navarro’s wait time from the date DSH-Napa received
the admission packet to his admission was about 35 days. Because of the OSC that had
issued as to Navarro, the hospital skipped over about 50 other referrals of IST defendants
who had been waiting longer for a bed.
       7
         After oral argument, at our request, DSH’s counsel submitted a letter explaining
that, currently, of the 980 beds in DSH-Napa’s secured treatment area, 320 beds are
allocated to patients admitted under section 1370, including 230 beds for men and 90
beds for women. Most of the remaining beds are reserved for patients admitted pursuant
to sections 1026 and 2972.


                                              8
include the charging document, police and probation reports, a doctor’s report, and the
court’s order.
       Jennifer Brush, a forensic services manager at DSH-Atascadero, testified that
DSH-Atascadero considers a 1370 packet complete, for purposes of placement on an
admissions list, when it includes the documents required by section 1370, subdivision
(a)(3). DSH-Atascadero requests medical information also, but does not require it before
putting a patient on a list. At the time of the hearing, DSH-Atascadero did not have a
waitlist, and tried to get IST defendants admitted within 30 days of commitment, as long
as it had a complete packet for them.
       Daphne Wakefield, a former administrative specialist with CONREP, testified that
CONREP receives the 1370 packet within about three days of receipt of the court’s
referral of an IST defendant. CONREP then scans the packet, which consists of alienist
reports, rap sheets, and criminal history, and emails it to DSH-Napa.
       On April 28, 2014, the trial court ruled on the habeas petition. In an extremely
thorough and well-reasoned statement of decision, the court first found that all of the
petitioners had now been admitted to DSH-Napa, which meant that their cases were
moot. The court nonetheless determined that it was appropriate to address the issues
raised because “the petition poses an issue of important public interest concerning the
delay in psychiatric treatment to persons found incompetent to stand trial that is likely to
reoccur in view of the consistent delay in admissions of such persons to DSH-Napa from
the time of their commitment pursuant to [section] 1370.” In addition, given DSH-
Napa’s rapid response to the courts OSCs, the court believed that IST defendants “are
delivered and admitted to DSH-Napa within a short period of time after such an order
issues. Because of this, the issue may evade review.” Finally, the court further found
that “a writ of habeas corpus is an appropriate procedure for resolving the present case
since it may serve as a means of obtaining a declaration of the petitioners’ rights and the
rights of others similarly situated. [Citation.]”
       The court found that “subjecting the petitioners to prolonged detention in the
county jail without any evidence they received treatment to restore their competency”


                                              9
violated their due process rights. The court then balanced the petitioners’ liberty interests
against DSH-Napa’s interests, noting that it could not “ignore the increasing number of
defendants found IST that are being committed to Napa and the lack of a commensurate
increase in available beds,” as well as the actions DSH-Napa had taken “to improve
coordination of the IST population with the goal of reducing the wait list.”8
       The court concluded: “Because of the remedial efforts made by [Napa] including
reducing the wait time to get into the hospital and their length of stay [citation] coupled
with the fact that [Napa] has demonstrated it is capable within 17 to 21 days of admission
of producing a meaningful report and that within such time a defendant can be duly
evaluated and derive some benefit from the prescribed treatment, the court is satisfied
that a 60-day time limit strikes a balance between a defendant’s right to not be unduly
confined without efforts being made to restore his or her competency and [Napa’s]
interest in providing uniform treatment to all 39 counties [within its treatment area]
including Contra Costa County.” The court further observed that a time limit of 60 days
from the date of commitment for admitting IST defendants gave DSH-Napa “an average
period of 30 days within which to complete and produce the 90-day report in compliance
with [section] 1370.”




       8
         The court rejected petitioners’ argument that their equal protection rights were
violated by DSH-Napa giving preferential treatment to IST defendants from certain other
counties. The court found that counties with court-ordered deadlines did get preferential
treatment, but further found that “the differential treatment toward Sacramento and Yolo
counties is not the result of any intentional or purposeful discrimination on the part of
DSH-Napa. Rather in each of the above cases cited, DSH-Napa is subject to a lawful
court order directing DSH-Napa to admit patients from the named counties by a certain
time. This treatment reflects a non-arbitrary basis for enforcement of the statute. . . . [¶]
Accordingly, it is not DSH-Napa that is singling out certain individuals for preferential
treatment[;] rather it is the courts’ orders mandating the hospital’s compliance with the
deadline set in that order that creates the lack of uniformity in the treatment of such
patients. Such compliance with the court orders does not equate with invidious
discrimination nor does it represent any independent act on the part of DSH-Napa to
purposefully discriminate against Contra Costa County.”


                                             10
       The court therefore ordered: “DSH-Napa shall accept any defendant in the
custody of the Sheriff of Contra Costa County ordered by the court to be placed in DSH-
Napa, pursuant to [section] 1370, [subdivision] (a)(5), within not more than 60 calendar
days of the court’s order of commitment provided the defendant’s complete information
packet has been received by the hospital within five court days of the commitment order.
If the defendant’s complete intake package, pursuant to [section] 1370, has not been
received by DSH-Napa within a timely manner, DSH-Napa may, if necessary, request an
extension for filing the 90-day evaluation report commensurate with the circumstances of
the case. [¶] . . . [¶] DSH-Napa may also deny admission to a defendant if his or her
health information as specified by DSH-Napa is not received by the hospital.”
       On June 3, 2014, DSH filed a notice of appeal. On June 19, 2014, all petitioners
filed a notice of cross appeal. On October 3, 2014, we issued a temporary stay of the trial
court’s April 28, 2014 order and, on November 24, 2015, we granted DSH’s petition for
writ of supersedeas pending resolution of this appeal.9
                                       DISCUSSION
                          I. The Law Relating to IST Defendants
       In Jackson v. Indiana (1972) 406 U.S. 715, 738 (Jackson), the United States
Supreme Court held “that a person charged by a State with a criminal offense who is
committed solely on account of his incapacity to proceed to trial cannot be held more
than the reasonable period of time necessary to determine whether there is a substantial
probability that he will attain that capacity in the foreseeable future. If it is determined
that this is not the case, then the State must either institute the customary civil
commitment proceeding that would be required to commit indefinitely any other citizen,
or release the defendant. Furthermore, even if it is determined that the defendant


       9
        The parties note that standing orders from three other counties have recently
been challenged on appeal. Those appeals have now been decided, in one published and
two unpublished opinions. (See People v. Brewer (2015) 235 Cal. App. 4th 122 (Brewer)
[Sacramento County]; People v. Yanez (Apr. 3, 2015, C075863 [Yolo County]); People v.
Delato (Oct. 23, 2015, C075940) [San Joaquin County].)


                                              11
probably soon will be able to stand trial, his continued commitment must be justified by
progress toward that goal. In light of differing state facilities and procedures and a lack
of evidence in this record, we do not think it appropriate for us to attempt to prescribe
arbitrary time limits.” (Fn. omitted.)
       The following year, the California Supreme Court addressed the constitutionality
of the procedures set forth in section 1367 et seq. related to IST defendants’ commitment
to and release from state hospitals. (In re Davis (1973) 8 Cal. 3d 798, 801 (Davis).) The
court concluded that, although the initial commitments of the petitioners in that case were
proper, “some provision must be made to assure that petitioners do not face an indefinite
commitment without regard to the likelihood that they will eventually regain their
competence, for such an indefinite commitment has been held to offend constitutional
principles of equal protection and due process.” (Ibid., citing Jackson, supra, 406 U.S.
715.) The court therefore “adopt[ed] the rule of the Jackson case that no person charged
with a criminal offense and committed to state hospital solely on account of his
incapacity to proceed to trial may be so confined more than a reasonable period of time
necessary to determine whether there is a substantial likelihood that he will recover that
capacity in the foreseeable future. Unless such a showing of probable recovery is made
within this period, defendant must either be released or recommitted under alternative
commitment procedures.” (Davis, at p. 801.)10
       Subsequently, in In re Mille (2010) 182 Cal. App. 4th 635, 638 (Mille), Division
Three of the Second District Court of Appeal granted the habeas petition of an IST
defendant who was challenging an 84-day delay in his transfer from the county jail to the


       10
          Following Davis, section 1370 was amended to provide, for the first time, a
maximum period of confinement for IST defendants. (Stats. 1974, ch. 1511, § 6,
p. 3319.) Subdivision (c)(1) of section 1370 now provides: “At the end of three years
from the date of commitment or a period of commitment equal to the maximum term of
imprisonment provided by law for the most serious offense charged . . . , whichever is
shorter, but no later than 90 days prior to the expiration of the defendant’s term of
commitment, a defendant who has not recovered mental competence shall be returned to
the committing court” for further proceedings.


                                             12
state hospital, after the trial court ordered him transported to DSH-Patton for evaluation
and treatment. The Mille court rejected DSH’s argument that the defendant’s treatment at
the county jail with antipsychotic medication during the delay was an adequate substitute
for timely transfer to the state hospital. (Id. at pp. 644-645.) The court focused on
section 1370’s requirement that, within 90 days of commitment, the medical director of
the state hospital must report to the court on the defendant’s progress toward recovery of
mental competence. (§ 1370, subd. (b)(1).) As the court explained, “[w]hen, a defendant
arrives at [the state hospital] on day 84 of the 90-day period, there is no meaningful
opportunity for the defendant to make progress toward recovery of mental competence,
let alone for the medical director of the hospital to make a written report to the court
concerning such progress by the defendant.” (Mille, at p. 645.)
       The court in Mille then addressed the rule, set forth in Jackson and Davis, that an
IST defendant “cannot be held more than the reasonable period of time necessary to
determine whether there is a substantial probability that he will attain [mental
competence] in the foreseeable future.” (Jackson, supra, 406 U.S. at p. 738, italics
added; accord, Davis, supra, 8 Cal.3d at p. 801.) The Mille court stated: “What
constitutes a reasonable length of time will vary with the context. Here, the discrete issue
is what constitutes a reasonable time to effectuate a transfer from the county jail to a state
mental hospital for evaluation and treatment, in light of the requirement that the hospital
report back to the court within 90 days concerning the defendant’s progress toward
recovery of mental competence. (§ 1370, subd. (b)(1).)
       “ ‘[W]e do not think it appropriate for us to attempt to prescribe arbitrary time
limits’ (Jackson, supra, 406 U.S. at p. 738) for a defendant who is mentally incompetent
to stand trial to be transported to a state mental hospital for treatment. However, the
statutory scheme requires that within 90 days of the order committing a defendant to a
state mental hospital for treatment, the defendant must be delivered to the hospital, the
hospital must examine the defendant and provide the defendant with treatment that will
promote speedy restoration to competence, and the hospital’s medical director must
document the defendant’s progress in a report to the court. (§ 1370.) For all of this to


                                             13
occur, a defendant needs sufficient time at the state mental hospital to be duly evaluated,
potentially to derive some benefit from the prescribed treatment, and for such progress to
be reported to the court. [¶] Clearly, to implement section 1370, a defendant must arrive
at [the state hospital] timely, not on the 84th day following the commitment order.”
(Mille, supra, 182 Cal.App.4th at pp. 649-650.)
       The Mille court thus concluded: “[W]hen the court orders a defendant committed
to a state mental hospital for treatment that will promote a defendant’s ‘speedy
restoration to mental competence’ (§ 1370, subd. (a)(1)(B)(i)), the court must also ensure
that the defendant is actually transferred to the state hospital within a reasonable period of
time.” (Mille, supra, 182 Cal.App.4th at p. 650.) The court held, in the circumstances of
that case, that the trial court should have granted the defendant’s initial habeas petition,
filed 30 days after the commitment order had issued. (Ibid.)
       Recently, in Brewer, supra, 235 Cal. App. 4th 122, the Third District Court of
Appeal addressed the validity of a standing order from Sacramento County that is quite
similar to the one challenged in this case.11 In Brewer, the original 2006 order (known as
the Osburn order) required that IST defendants be transferred to DSH-Napa within seven
days of the order of commitment. (Id. at p. 133.)12 Then, in 2013, the trial court denied
DSH’s motion to set aside the Osburn order, but modified the order to extend the seven-
day deadline for transfer to a state hospital to 14 days. (Id. at p. 134.) DSH appealed the
trial court’s order. (Id. at p. 135.)


       11
        The parties have submitted supplemental briefing regarding the effect, if any, of
Brewer on the issues raised on appeal.
       12
          The trial court in Brewer had found persuasive the Ninth Circuit Court of
Appeals’ opinion in Oregon Advocacy Center v. Mink (9th Cir. 2003) 322 F.3d 1101,
1121-1122 (Mink), which held that the Oregon State Hospital violated the due process
rights of IST defendants when it refused to admit them in a timely manner. The Mink
court upheld the district court’s injunction requiring the state hospital to admit IST
defendants within seven days of a judicial finding of incompetence. (Id. at p. 1123.) The
Mink court noted that the district court had “set the time limit at seven days based in part
on the Oregon legislature’s choice of that time limit in the now-superseded version of the
relevant state statute. See ORS § 161.370(3) (1999).” (Mink, at p. 1122, fn. 13.)


                                              14
       On appeal, a majority of the court rejected several of DSH’s contentions
challenging the trial court’s authority to issue the Osburn order, including its claim that
the trial court lacked fundamental jurisdiction to impose any transfer deadline. As the
court explained: “In setting a deadline for transfer, a court is not rewriting or adding to
the statute. Instead, the court is enforcing the statutory imperative for a meaningful
progress report within 90 days of the commitment order. . . . A court acts within its
constitutional core function and does not violate the separation of powers doctrine when
it interprets and applies existing laws and carries out the legislative purpose of statutes.
[Citation.] That is all the transfer deadline does.” (Brewer, supra, 235 Cal.App.4th at
p. 137.)
       The appellate court also rejected DSH’s claim that the order obviated established
habeas procedures by granting relief beyond the claims of the petitioners, which were
now moot. The court observed that, “ ‘[i]rrespective of mootness, a habeas corpus
petition is “an acceptable vehicle for a general declaration of the procedural rights of
individuals detained” involving an issue of general public concern, particularly if it
pertains to the administration of criminal justice. [Citation.]’ [Citation.]” (Brewer,
supra, 235 Cal.App.4th at p. 138.) The court further rejected DSH’s claim that the order
was an improperly promulgated local rule, finding, instead, that it was an injunction.
(Ibid.) Finally, given that DSH had not appealed from the original Osburn order, but only
from its 2013 modification, the court found that DSH had forfeited its contention that the
trial court had acted in excess of its jurisdiction by making an order that applied to all IST
defendants, rather than to specific defendants individually. (Id. at p. 137.)
       The Brewer court then addressed DSH’s contention that changes in the law
required that the Osburn order be set aside. The court first rejected the argument that the
14-day deadline contradicted the “reasonable period of time” standard set forth in Mille,
stating that “[t]he Mille court was concerned with the period of time within which the
defendant must be evaluated while at the state hospital, not the time DSH needed to
secure his admission thereto.” (Brewer, supra, 235 Cal.App.4th at p. 139.) The court
did, however, conclude that the 2014 amendments to section 1370, made after the trial


                                              15
court had modified the Osburn order, constituted a material change in the law. (Brewer,
at p. 142.)13
       The court in Brewer rejected the petitioners’ suggestion that the court could
merely modify the order to conform to the new statutory scheme, concluding that
Assembly Bill No. 1468 constituted a material change in the law, which “may have a
greater effect on the Osburn [o]rder than simply the changes discussed ante. These
changes in the law may also affect the reasonableness of a mandatory 14-day deadline for
transfer to the state hospital after the commitment order. The Department now has
additional duties to perform before admission of a defendant to a state hospital, including
selecting the most appropriate hospital or treatment facility for restorative treatment after
review of the 1370 packet and other documents. Compilation of the section 1370 packet
may take additional time as it now must include the defendant’s medical records. . . . The
trial court must carefully consider whether the 14-day deadline is reasonable in light of
these additional duties.
       “Indeed given the additional individualized assessment now required after the
Department receives the 1370 packet, the trial court must determine not only whether a
short 14-day deadline from the date of the commitment order is reasonable, but also
whether any deadline should be triggered by the commitment order or by the
Department’s receipt of the 1370 packet. The trial court must hold a new evidentiary
hearing to ascertain how much time is reasonable, after the 1370 packet is prepared and
sent to the Department, to accommodate both the Department’s duties prior to delivering
IST defendants to the designated hospital or other treatment facility and the statutory
requirement of a progress report from such hospital or facility within 90 days of
commitment. (§ 1370, subd. (b)(1).)” (Brewer, supra, 235 Cal.App.4th at p. 142.) The

       13
          As discussed earlier in this opinion, the trial court now commits each IST
defendant to DSH, not to a specific hospital, and DSH evaluates the defendant to
determine the appropriate placement. (§ 1370, subd. (a)(5); see also Welf. & Inst. Code,
§ 7228.) In addition, the 1370 packet must include the defendant’s medical records and
must be sent to DSH prior to the defendant’s admission. (§ 1370, subds. (a)(3) &
(a)(3)(I).)


                                             16
court therefore reversed the trial court’s order denying the motion to set aside the Osburn
order and remanded for reconsideration of the motion, in light of the amendments to
section 1370. (Brewer, at p. 143.)14
       In a concurring and dissenting opinion in Brewer, Justice Nicholson agreed that
the injunction should be dissolved and the matter remanded to the trial court, but
disagreed about what should be done on remand. (Brewer, supra, 235 Cal.App.4th at
p. 143.) In his view, the law “requires the court to decide each defendant’s petition for
writ of habeas corpus on its own unique facts.” (Ibid.) Justice Nicholson would find the
Osburn order an abuse of discretion “because (1) it is unhinged from constitutional due
process doctrine and inconsistent with precedent binding on the superior court, (2) it
ignores the rights of IST defendants when the superior court fails to prepare the intake
packet, and (3) it forces the Department to give defendants from Sacramento County,
only one of 58 counties, preference when resources are limited.” (Id. at p. 150.)
       First, Justice Nicholson believed that “the reasonable period of time” an IST
defendant may be held, as discussed in Jackson, Davis, and Mille, cannot be arbitrarily
set by a court to apply to all IST defendants in a particular county. (Brewer, supra, 235
Cal.App.4th at p. 151.) In his view, the trial court and majority’s assumption that every
such case is substantially the same was “the type of uniform but arbitrary limit rejected in
Jackson, supra, 406 U.S. at page 738.” (Brewer, at p. 151.)
       Second, Justice Nicholson believed that there was “a gaping hole in the [Osburn]
order that potentially allows a defendant to languish in county jail long after any
reasonable period of time to transfer the defendant to the Department has expired. That
gaping hole is the exception that there is no duty to transfer an IST defendant unless the
superior court gives the Department an intake packet . . . .” (Brewer, supra, 235
Cal.App.4th at pp. 152-153.) He similarly believed the order “impose[d] an impossible

       14
          Given its disposition, the Brewer court declined to address DSH’s contention
that the Osburn order had exposed the Department to lawsuits from other IST defendants
in other counties claiming a violation of equal protection. (Brewer, supra, 235
Cal.App.4th at p. 143.)


                                             17
burden on the sheriff. . . . [¶] These are problems that may be susceptible to legislative
resolution, applicable to all cases, but the superior court is not equipped to foresee all the
eventualities and provide an all-inclusive remedy.” (Id.. at p. 153.) Accordingly, “[t]he
problem of failure to transfer any particular IST defendant to the Department within a
reasonable period of time should be addressed in individual petitions for writ of habeas
corpus,” in which “the court can consider the specific needs of the defendant and the
legislative requirement that the Department report back to the superior court within 90
days after commitment, as well as any other considerations that affect the due process
rights of the defendant.” (Ibid.)
       Finally, Justice Nicholson noted that the Osburn order applied to only “a small
fraction of statewide IST defendants.” (Brewer, supra, 235 Cal.App.4th at p. 153.)
Referring to evidence showing that IST defendants from counties without standing orders
must wait longer for admission to a state hospital, he stated: “There is no rational or
constitutional justification for affording Sacramento County’s IST defendants preference
over defendants from other counties. Indeed, the effect of doing so is to encourage other
superior courts . . . to impose their own arbitrary orders on the beleaguered Department.
Chaos ensues.” (Id.. at p. 154.)
       Justice Nicholson therefore concluded that “[t]he appropriate remedy for the
general problem lies in the legislative and administrative processes of the state and its
counties, not in the courts” since “any general remedy from the courts will be arbitrary
and uneven.” (Brewer, supra, 235 Cal.App.4th at p. 154.)
                                    II. Standard of Review
       Although this matter arises from consolidated habeas petitions, the trial court
granted injunctive relief and the appeal is from that permanent injunction. (See
McDowell v. Watson (1997) 59 Cal. App. 4th 1155, 1160 [“an injunction may be more
completely defined as a writ or order commanding a person either to perform or to refrain
from performing a particular act”], quoted in Brewer, supra, 235 Cal.App.4th at p. 135
[finding that Osburn order was an injunction, and DSH’s motion to set aside order was a
motion to dissolve that injunction].) “ ‘The trial court’s decision to grant a permanent


                                              18
injunction rests within its sound discretion and will not be disturbed on appeal absent a
showing of a clear abuse of discretion.’ [Citations.] Notwithstanding its discretionary
component, a permanent injunction must be supported by substantial evidence in the
record. [Citation.] [¶] . . . . [Moreover], when reviewing the interpretation and
application of a statute where the ultimate facts are undisputed, we exercise our
independent judgment to determine whether the injunction was proper. [Citations.]”
(Thompson v. 10,000 RV Sales, Inc. (2005) 130 Cal. App. 4th 950, 964.)
       In addition, “[i]t is an established rule of law that on appeal from a judgment
granting or denying injunctive relief, the law to be applied is that which is current at the
time of the appellate court opinion. [Citation.] ‘ “Relief by injunction operates in futuro,
and the right to it must be determined as of the date of decision by an appellate court.” ’
[Citation.]” (Kidd v. State of California (1998) 62 Cal. App. 4th 386, 407; accord,
McKinny v. Oxford Union High School District Board of Trustees (1982) 31 Cal. 3d 79,
85, fn. 1.)
                     III. Alleged Lack of Fundamental Jurisdiction
       DSH contends the trial court’s order was inconsistent with section 1370 and
violated the separation of powers doctrine because section 1370 does not contain any
specific timeline for admission of IST defendants.
       Contrary to DSH’s contention, the Legislature did impose a deadline by
mandating, pursuant to section 1370, subdivision (b)(1), that the medical director of the
state hospital report on each IST defendant’s progress toward recovery of competence
within 90 days of commitment. (See Brewer, supra, 235 Cal.App.4th at p. 137; Mille,
supra, 182 Cal.App.4th at p. 648.) The trial court in this case found that 60-days
“constitutes a reasonable time to effectuate a transfer from the county jail to a state
mental hospital for evaluation and treatment, in light of the requirement that the hospital
report back to the court within 90 days concerning the defendant’s progress toward
recovery of mental competence. (§ 1370, subd. (b)(1).)” (Mille, at p. 649.)
       Based on the evidence in the record, the trial court reasoned that DSH-Napa was
able to produce a 90-day report within 17 to 20 days after an IST defendant was admitted


                                             19
to the hospital. The trial court then balanced the interests of IST defendants with those of
DSH-Napa, and concluded that a reasonable period of time within which to transfer IST
defendants to DSH-Napa, to ensure that the requirements of subdivision (b)(1) of section
1370 could be satisfied, was no more than 60 days from the date of commitment. (See
Brewer, supra, 235 Cal.App.4th at p. 137 [“A court acts within its constitutional core
function and does not violate the separation of powers doctrine when it interprets and
applies existing laws and carries out the legislative purpose of statutes. [Citation.] That
is all the transfer deadline does”]; cf. Mille, supra, 182 Cal.App.4th at p. 649.) The trial
court thus did not improperly insert a transfer deadline into section 1370. Rather, in
setting a 60-day deadline, the court established an “outer limit” of what constitutes a
reasonable time for transfer of Contra Costa County IST defendants to DSH-Napa, in
order to meet the statutory 90-day reporting deadline. (Brewer, at p. 137; Mille, at pp.
649-650; see also § 1370, subd. (b)(1).)
                    IV. Alleged Interference with DSH’s Discretion
       DSH contends the trial court exceeded its jurisdiction and intruded on DSH-
Napa’s duty under section 1370 to conduct individualized assessments of IST defendants
by issuing a blanket order imposing a 60-day deadline for admission of all Contra Costa
County IST defendants. (See Brewer, supra, 235 Cal.App.4th at p. 136, quoting People
v. American Contractors Indemnity Co. (2004) 33 Cal. 4th 653, 661 [“ ‘ “ ‘[W]hen a
statute authorizes [a] prescribed procedure, and the court acts contrary to the authority
thus conferred, it has exceeded its jurisdiction.’ ” [Citation]’ ”].)15 We disagree.
       The existence of a standing order does automatically undermine DSH’s discretion.
In crafting its order, the trial court examined several competing interests: Contra Costa
County IST defendants’ due process right to receive treatment within a reasonable period
of time; the statutory requirements of section 1370, subdivision (b)(1); and DSH-Napa’s

       15
         The Brewer court declined to address a similar contention, finding that it had
been forfeited by DSH’s failure to appeal from the original Osburn order. (Brewer,
supra, 235 Cal.App.4th at p. 137.) Here, DSH immediately appealed from the trial
court’s order and the issue is properly before us.


                                             20
interest in providing uniform treatment to all 39 counties. The court then carefully
balanced all of these interests, and found that 60 days was the outside limit for ensuring
timely admission to DSH-Napa for Contra Costa County IST defendants. (See
Youngberg v. Romeo (1982) 457 U.S. 307, 320 [in prior case, in determining that
procedural due process did not require an adversarial hearing, Supreme Court “weighed
the liberty interest of the individual against the legitimate interests of the State, including
the fiscal and administrative burdens additional procedures would entail”], citing Parham
v. J.R. (1979) 442 U.S. 584, 599-600.) 16 This deadline did not strip DSH of its discretion
to evaluate the needs of individual IST defendants, whether from Contra Costa County or
other counties. Instead, it placed an outer limit on the time after commitment when
Contra Costa County defendants must, in accordance with their procedural due process
rights and based on all of the circumstances, be admitted to DSH-Napa. (Cf. Brown v.
Plata (2011) 563 U.S. 493 [131 S. Ct. 1910, 1928-1929] [explaining, in prison
administration context, that courts “must not shrink from their obligation to ‘enforce the
constitutional rights of all “persons,” including prisoners.’ [Citation.] Courts may not
allow constitutional violations to continue simply because a remedy would involve
intrusion into the realm of prison administration”].)
       DSH further argues that the standing order puts it “in the untenable position of
either abiding by the standing order and risking legal actions for alleged violations of due
process and equal protection rights of IST defendants in other counties, or risking
contempt by violating the standing order in order to carry out its discretionary duties

       16
          DSH observes that, in Mille, the appellate court did not hold that one particular
time limit was applicable to all IST defendants, and asserts that the trial court in this case
violated the holding in Mille by going beyond its conclusion that “[w]hat constitutes a
reasonable length of time will vary with the context.” (Mille, supra, 182 Cal.App.4th at
p. 649.) Mille, however, was addressing the question of reasonableness with respect to a
single IST defendant. Here, the trial court was faced with a more complex factual
situation, in which it had to determine what constituted a reasonable length of time in the
context of all IST defendants committed to DSH-Napa from Contra Costa County, while
also balancing the interests of those defendants with the interests of both IST defendants
in other counties and DSH-Napa. (See Brewer, supra, 235 Cal.App.4th at pp. 139-140.)


                                              21
pursuant to Penal Code section 1370.”17 First, DSH has not shown that the 60-day limit
contained in the standing order will negatively affect IST defendants outside of Contra
Costa County. The trial court based its time limit on a careful balancing and analysis of
the evidence, and a determination that DSH should reasonably be able to admit an IST
defendant to a state hospital within 60 days of commitment. Second, as the trial court
stated when it rejected petitioners’ equal protection claim: “[I]t is not DSH-Napa that is
singling out certain individuals for preferential treatment[;] rather it is the court’s orders
mandating the hospital’s compliance with the deadline set in that order that creates the
lack of uniformity in the treatment of such patients.” Third, we are not willing to defer
resolution of this matter on the ground that the standing order in question could
theoretically have a negative impact on other IST defendants. While it would be
preferable for this issue to be resolved on a statewide basis—which could be most
expeditiously accomplished by the other two branches of government—we cannot ignore
the due process rights of Contra Costa County IST defendants at issue in this case, while
simply hoping that DSH will admit them, and all IST defendants, in a more timely
manner.
              V. Alleged Circumvention of Established Habeas Procedures
       DSH contends the trial court exceed the scope of its authority under these
consolidated habeas petitions by making its order applicable to all future IST defendants
committed to DSH in Contra Costa County.
       This same contention was rejected in Brewer, supra, 235 Cal.App.4th at page 138,
in which the court observed: “ ‘Irrespective of mootness, a habeas corpus petition is “an
acceptable vehicle for a general declaration of the procedural rights of individuals
detained” involving an issue of general public concern, particularly if it pertains to the

       17
          DSH has requested that we take judicial notice of a lawsuit filed in Alameda
County against, inter alia, DSH, by family members of IST defendants who allege that
DSH’s delayed admission practices violate IST defendants’ federal and state
constitutional right to due process and their state constitutional right to a speedy trial. We
now deny the request for judicial notice as unnecessary to our resolution of the issues
raised in this appeal.


                                              22
administration of justice. [Citation.]’ [Citation.] ‘[A] trial court may grant habeas
corpus petitioners “prospective or class relief” to redress recurring deprivations of rights
at correctional facilities. [Citation.] The writ is thus an effective and versatile means by
which to remedy persistent violations of prisoners’ rights, and has been so used.
[Citation.]’ [Citations.]” We likewise reject DSH’s claim that the standing order
improperly obviates established habeas procedures.
                     VI. Effect of the Amendments to Section 1370
       As previously noted, Assembly Bill No. 1468, made changes affecting the
commitment of IST defendants to a state hospital. (See part I., ante.) The trial court now
is required to commit IST defendants to DSH, rather than to a particular hospital, and
DSH is required to evaluate each patient to determine placement in the appropriate state
hospital, utilizing the 1370 packet, which now must be sent to DSH prior to admission.
(§ 1370, subds. (a)(3) & (a)(5); Welf. & Inst. Code, § 7228.) After the amendments, the
1370 packet also must include medical records. (§ 1370, subd. (a)(3)(I).)
       In the present case, the parties disagree about the effect of the 2014 amendments
to section 1370, which became effective after the trial court issued its order. On the one
hand, DSH argues that these changes, which require “additional individualized
assessment[s]” (Brewer, supra, 235 Cal.App.4th at p. 142), lend further support to its
position that there should not be a single transfer deadline for all IST defendants.
Petitioners, on the other hand, argue that the amendments do not “materially affect the
order, and require[] remand for only a minor modification,” to reflect that DSH now
selects the placement location.
       We agree with petitioners’ assessment. First, the standing order already
conditions the 60-day deadline on the hospital’s receipt of the defendant’s complete 1370
packet within five court days of the commitment order, and also permits DSH to deny
admission if it does not receive the defendant’s health information, as specified by the




                                             23
hospital.18 Furthermore, DSH-Napa’s practice was to pre-screen IST defendants before
commitment for escape risk and to then make a placement recommendation to CONREP.
CONREP would then submit DSH-Napa’s recommendation to the trial court, and the trial
court would commit the patient to the hospital recommended by DSH-Napa. These
already existing practices closely resemble the new requirements set forth in amended
section 1370. Thus, in this case, unlike in Brewer, in which the trial court imposed a very
short (14-day) deadline, the statutory amendments have not materially changed the
process of placing IST defendants in Contra Costa County, and reversal of the order is
unnecessary. (Compare Brewer, supra, 235 Cal.App.4th at p. 142.)
       It is, however, necessary to remand the case to the trial court for modification of
the standing order to conform to the new language in the relevant provisions of amended
section 1370, particularly subdivision (a)(5), which now requires the trial court to commit
IST defendants to DSH, which then selects the hospital for placement.
               VI. Petitioners’ Request for a 30-Day Admission Deadline
       Finally, we reject petitioners’ argument, made in its cross-appeal, that due process
requires that the time limit in the standing order be shortened to 30 days. The court in
this case considered all of the evidence presented, along with the need to balance the
interests of both IST defendants and DSH, before issuing a thoughtful, comprehensive
statement of decision and accompanying order that set a time limit of 60 days. As
previously discussed, the evidence supports the court’s finding that a 60-day deadline
satisfies IST defendants’ due process rights, provides sufficient time for DSH to place
each defendant, and allows for timely preparation of the 90-day status report pursuant to
section 1370, subdivision (b)(1). Although transferring IST defendants in less than 60
days after commitment should of course remain the goal, the trial court’s order


       18
          At oral argument, petitioners’ counsel pointed out that, at the time the trial court
issued its standing order, it took only two days from commitment for DSH-Napa to
receive the 1370 packet. Counsel for DSH did not dispute petitioners’ counsel’s
description of these pre-amendment practices or argue that the statutory amendments will
significantly alter them, at least in Contra Costa County.


                                             24
realistically places an outside limit on what is statutorily and constitutionally
permissible.19
                                      DISPOSITION
       The judgment is affirmed, and the matter is remanded to the trial court for
modification of the standing order to reflect the relevant changes to section 1370, as
discussed in this opinion. The stay previously issued by this court is dissolved upon
finality of this decision.




                                                   _________________________
                                                   Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Stewart, J.




       19
         We also observe that any solution to the problem of the timeliness of placement
of IST defendants at the county level cannot begin to resolve the issue statewide. With a
handful of distinct orders across the state, priority in admission is given to defendants
from counties with standing orders with the shortest admission deadlines, to the possible
detriment of defendants both in counties that have standing orders with longer deadlines
and, especially, in counties without standing orders. As noted, we believe the 60-day
standing order in this case reasonably balances the various interests involved.
Nonetheless, the necessarily piecemeal nature of countywide standing orders in general
strongly suggests the ultimate need for a more uniform, statewide solution.


                                              25
Trial Court:                     Contra Costa County Superior Court

Trial Judge:                     Hon. Clare Maier


Attorneys for Appellant:         Kamala D. Harris
                                 Attorney General of California

                                 Julie Weng-Gutierrez
                                 Senior Assistant Attorney General

                                 Cherly L. Feiner
                                 Supervising Deputy Attorney General

                                 Jennifer C. Addams
                                 Deputy Attorney General


Attorneys for Appellants:        Robin Lipetzky
                                 Contra Costa County Public Defender

                                 Stephanie Regular
                                 Deputy Public Defender

                                 Garrick Byers
                                 Deputy Public Defender




                            26